[Cite as State v. Patterson, 2020-Ohio-5475.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                  :       OPINION

                 Plaintiff-Appellee,            :
                                                        CASE NO. 2020-T-0015
        - vs -                                  :

SHARELLE BRITTANY PATTERSON,                    :

                 Defendant-Appellant.           :


Criminal Appeal from the Trumbull County Court of Common Pleas.
Case No. 2019 CR 00388.

Judgment: Affirmed.


Dennis Watkins, Trumbull County Prosecutor, and Ashleigh Musick, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481-1092 (For Plaintiff-Appellee).

Rebecca R. Grabski, 206 South Meridian Street, Suite B, Ravenna, OH 44266 (For
Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     Appellant, Sharelle Brittany Patterson (“Patterson”), appeals a February

19, 2020 judgment in the Trumbull County Court of Common Pleas, sentencing her to a

five-year term of community control for one count of Vandalism, a fifth-degree felony, for

which she had entered a plea of guilty on January 8, 2020. We affirm the trial court’s

judgment.
       {¶2}   The allegations against Patterson, as set forth in the indictment and

transcripts of the change of plea and sentencing hearings, are straightforward:

Patterson was a tenant at an apartment complex in Trumbull County, Ohio. After being

evicted, she allegedly destroyed property on the interior, including damaging plumbing,

destroying appliances by cutting electrical cords, and causing cosmetic damages. The

amount to repair the damages totaled $4,718.35.

       {¶3}   Patterson and her counsel negotiated a plea agreement pursuant to

Crim.R. 11 on January 8, 2020. At the plea hearing, the trial court engaged in a plea

colloquy with Patterson and accepted the oral and written plea of guilty. The court then

accepted the terms of the plea agreement and ordered a presentence investigation.

The presentence investigation report was not filed with the record on appeal.

       {¶4}   On February 19, 2020, Patterson appeared at the sentencing hearing with

counsel, who orally moved the court to withdraw the guilty plea based on new evidence

discovered by Patterson.      The trial court asked Patterson if she understood what

complicity was, to which she replied that she did not. Thereafter, Patterson took time to

speak with her counsel. Following the discussion, her counsel requested to withdraw

the oral motion and proceed to sentencing. The trial court granted the request and

sentenced Patterson to a five-year term of community control with conditions, as well as

an order of restitution in the amount of $4,717.55.

       {¶5}   Patterson filed a timely notice of appeal and raises two assignments of

error for our review. Her first assignment of error states:

              Trial counsel was ineffective in his legal assistance by failing to
              adequately inform Defendant-Appellant of all the evidence against
              her before she agreed to plea under Crim.R. 11.




                                             2
      {¶6}     Under her first assignment of error, Patterson argues that her trial counsel

was ineffective because he did not present all of the state’s evidence to Patterson

before her guilty plea, thereby making her plea defective. Patterson also challenges

trial counsel’s decision to withdraw his oral motion to withdraw Patterson’s guilty plea

following a discussion had off the record.

      {¶7}     In order to prevail on an ineffective assistance of counsel claim, an

appellant must demonstrate that trial counsel’s performance fell “below an objective

standard of reasonable representation and, in addition, prejudice arises from counsel’s

performance.”     State v. Bradley, 42 Ohio St.3d 136 (1989), paragraph two of the

syllabus (adopting the test set forth in State v. Strickland, 466 U.S. 668 (1984)).

“[T]here is no reason for a court deciding an ineffective assistance claim to approach

the inquiry in the same order or even to address both components of the inquiry if the

defendant makes an insufficient showing on one.” Id. at 143.

      {¶8}     There is a general presumption that trial counsel’s conduct is within the

broad range of professional assistance. Id. at 142. In order to show prejudice, the

appellant must demonstrate a reasonable probability that, but for counsel’s error, the

result of the proceeding would have been different.        Id. at paragraph three of the

syllabus.    In the context of a conviction based on a guilty plea, an appellant must

demonstrate that counsel’s performance was deficient and, but for counsel’s alleged

errors, there is a reasonable probability appellant would not have pleaded guilty. State

v. Erich, 11th Dist. Ashtabula No. 2016-A-0056, 2017-Ohio-8528, ¶17, citing State v.

Xie, 62 Ohio St.3d 521, 524 (1992), citing Strickland, supra, at 687 and Hill v. Lockhart,

474 U.S. 52, 57-59 (1985).




                                             3
       {¶9}   “‘When a defendant enters a plea in a criminal case, the plea must be

made knowingly, intelligently, and voluntarily. Failure on any of those points renders

enforcement of the plea unconstitutional under both the United States Constitution and

the Ohio Constitution.’” State v. Gensert, 11th Dist. Trumbull No. 2015-T-0084, 2016-

Ohio-1163, ¶8, quoting State v. Engle, 74 Ohio St.3d 525, 527 (1996). “In order for a

plea to be knowingly, intelligently, and voluntarily entered, a defendant must be

‘informed in a reasonable manner at the time of entering his guilty plea of his rights to a

trial by jury and to confront his accusers, and his privilege against self-incrimination, and

his right of compulsory process for obtaining witnesses in his behalf.’” Id., quoting State

v. Ballard, 66 Ohio St.2d 473, 478 (1981), interpreting Boykin v. Alabama, 395 U.S. 238,

243 (1969).

       {¶10} On appeal, Patterson concedes the trial court conducted a proper plea

colloquy before she waived her jury trial rights. Further, the evidence Patterson claimed

to have discovered that allegedly proves she was not the person who vandalized the

apartment was not proffered for the record on appellate review. Based on the record

before us, Patterson intended at the plea hearing to admit guilt to the charge of

Vandalism—as alleged in the indictment and stated through a recitation of factual basis

on the record by the state. Patterson listened to the recitation of the evidence the state

intended to use had the matter gone to trial before voluntarily pleading guilty. Under

these circumstances, it was not necessary for Patterson to be fully informed of all the

evidence obtained in discovery before she chose to voluntarily admit guilt to the

Vandalism charge.




                                             4
      {¶11} With regard to the evidence she claims proves her innocence and the

advice given by trial counsel before Patterson’s counsel withdrew the oral motion to

withdraw Patterson’s guilty plea, we note that “‘[w]hen affidavits or other proof outside

the record are necessary to support an ineffective assistance claim * * * it is not

appropriate for consideration on direct appeal.’” State v. Denihan, 11th Dist. Ashtabula

No. 2016-A-0003, 2016-Ohio-7443, ¶13, quoting State v. Zupancic, 9th Dist. Wayne No.

12CA0065, 2013-Ohio-3072, ¶4. Patterson does not challenge, or even acknowledge,

what advice she was given before allowing her counsel to withdraw the oral motion. For

this court to conclude that Patterson’s counsel objectively failed to provide counsel in a

manner that created prejudice would require us “‘to act in a way that is “purely

speculative” and would require [us to] resort to evidence outside the record on appeal.’”

Id., quoting Zupancic, at ¶5, quoting State v. Madrigal, 87 Ohio St.3d 378, 390-391

(2000).

      {¶12} For these reasons, the record on direct appeal does not support a

conclusion that Patterson’s trial counsel was ineffective in the manner she has alleged.

      {¶13} Patterson’s first assignment of error is without merit.

      {¶14} Patterson’s second assignments of error states:

             The trial court abused its discretion by permitting counsel to
             withdraw his oral Motion to Withdraw Defendant-Appellant’s plea at
             the sentencing hearing.

      {¶15} Under her second assignment of error, Patterson argues the trial court

abused its discretion by allowing her trial counsel to withdraw the oral motion to

withdraw Patterson’s guilty plea without conducting a hearing. An abuse of discretion

occurs when a trial court fails to “‘exercise sound, reasonable, and legal decision-




                                            5
making.’”   State v. Beechler, 2d Dist. Clark No. 09-CA-54, 2010-Ohio-1900, ¶62,

quoting Black’s Law Dictionary (8th Ed.2004) 11.

      {¶16} Crim.R. 32.1 provides that “[a] motion to withdraw a plea of guilty or no

contest may be made only before sentence is imposed; but to correct manifest injustice

the court after sentence may set aside the judgment of conviction and permit the

defendant to withdraw his or her plea.”

      {¶17} Patterson’s argument relies on her prior assignment of error—which we

have determined lacks merit—that her trial counsel was ineffective. Patterson had an

opportunity to privately consult with her trial counsel, and the decision was made to

withdraw the oral motion to withdraw her guilty plea following their discussion.

Patterson directs us to no case law in support of her argument that the trial court

abused its discretion by allowing counsel to withdraw the oral motion, specifically

following a discussion with Patterson in the presence of the court. Further, nothing in

the record supports a conclusion that the trial court abused its discretion by allowing

sentencing to proceed in this matter.

      {¶18} Patterson’s second assignment of error is without merit.

      {¶19} The judgment of the Trumbull County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                          6